Citation Nr: 0324517	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  97-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a lower back 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On November 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain the veteran's medical records from the VA Medical 
Center in Las Vegas, Nevada for any treatment for lower 
back disability during the period of February 1996 to 
January 1997, and June 1998 to the present.  Request 
hospital summaries, outpatient treatment records, and 
complete clinical records.  
2.	Ask the veteran to identify all VA and non-VA health 
care providers that have treated him for lower back 
disability during the period of time from February 1996 
to the present.  Obtain records from each health care 
provider the appellant identifies. 
3.	The record indicates that the veteran was treated for 
lower back disability by Nellis Federal Hospital, 
Retiree Clinic, 4700 N. Las Vegas Blvd., Nellis Air 
Force Base, Nevada 89191 from February 1996 to the 
present; Diagnostic Imaging, 3560 E. Flamingo, Las 
Vegas, NV 89121 from April 1998 to the present; and Dr. 
Robert Patti, Suite 301, 2080 E. Flamingo, Las Vegas, NV 
89119 from January 1999 to the present.  Make 
arrangements to obtain hospital summaries, outpatient 
treatment records, any and all records of physical 
therapy, and complete clinical records.  
4.	When the above development has been completed, make 
arrangements with the appropriate VA medical facility 
for the veteran to be afforded an examination to show 
the nature and extent of any and all lower back 
disability.  Send the claims folder to the examiner for 
review.  The examiner should address the following 
matters:  
a.	Summarize the medical history of the veteran's 
lower back disability, including the onset and 
course of the condition.  
b.	Describe any current symptoms and manifestations of 
any lower back disability.  
c.	Complete any diagnostic and clinical tests required 
and provide diagnoses for all symptoms of lower 
back disability identified.  
d.	Provide an opinion as to the date of onset and 
etiology for all lower back disabilities 
identified, specifically provide an opinion as to 
whether it is as likely as not that any diagnosed 
lower back disability is the result of the 
veteran's active service.  
5.	After the development requested above has been completed 
to the extent possible, the RO should again review the 
record.  If any benefit sought on appeal remains denied, 
the appellant and representative, if any, should be 
furnished a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





